Ingraham, J.
The principal objections to the validity of the *34assignment, and for which I conclude the injunction was granted, were—
1st. That the assignment was not acknowledged by both partners.
2d. That it was made only by one of the firm.
The assignment purports to be executed by the firm in the name of the firm, and acknowledged by one of the partners as the deejl of the firm. This I think was a sufficient acknowledgment by the party executing within the provisions of the' statute.
The party who executed, acknowledged it. If the execution is good, the acknowledgment is good also.
2. The assignment, was executed by one partner in the name- of the firm, and with the express assent and direction of h'is partner.
This made the signature the act of the firm, and the execution of the assignment to be the act of both.
The cause of Wells a. Harsh, in Court of Appeals, June, 1864, decides this question.
There one of the partners ran away, leaving a letter to the other partner requesting him to close up the concern. Under. this the partner dissolved the partnership, and executed an assignment for the benefit of the creditors.
This was held to be valid, the letter of the absent partner showing his assent to the assignment'.
The assignment is valid, and the injunction should be dissolved.